DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are presented for examination.
Claims 1-10 are allowed.

Invention
The Present invention teaches "Systems and methods are provided for estimating a walking speed of a subject. A method comprises mounting an inertial measurement unit (IMU) on a wrist of the subject, the IMU configured to generate acceleration and rate of turn signals; processing the acceleration and rate of turn signals from the IMU to generate a pitch angle and a roll angle; processing the pitch angle and the roll angle to generate a rotation matrix from a sensor frame of the IMU to a navigation frame of the subject; applying the rotation matrix to the acceleration signals and removing gravitational acceleration to generate an external acceleration signal; processing the external acceleration signal to determine a principal horizontal axis and to generate a principal component acceleration signal representing external acceleration along the principal horizontal axis; and processing the principal component acceleration signal using a regression-based method to determine an estimated walking speed of the subject.”

Reason for Allowance
Claims 1-10 are allowed.
          The instant invention with respect to claims 1, 6 teaches 
                    “A system for estimating walking speed of a subject, the system comprising: an inertial measurement unit (IMU) mounted on a wrist of the subject, the IMU comprising an accelerometer and a gyroscope and configured to output rate of turn signals and acceleration signals; and, a processing system in communication with the IMU to receive the rate of turn and acceleration signals, the processing system comprising: a sensor fusion block configured to process the rate of turn and acceleration signals from the IMU to generate a pitch angle and a roll angle; a rotation matrix calculation block configured to process the pitch angle and the roll angle to generate a rotation matrix from a sensor frame of the IMU to a navigation frame of the subject; an acceleration vector transformation block configured to apply the rotation matrix to the acceleration signals and remove gravitational acceleration to generate an external acceleration signal; a principal component analysis block configured to process the external acceleration signal to determine a principal horizontal axis; a principal component extraction block configured to process the external acceleration signal to generate a principal component acceleration signal representing external acceleration along the principal horizontal axis; and a walking speed estimation block configured to process the principal component acceleration signal using a regression-based method to determine an estimated walking speed of the subject.”

processing the acceleration and rate of turn signals from the IMU to generate a pitch angle and a roll angle; processing the pitch angle and the roll angle to generate a rotation matrix from a sensor frame of the IMU to a navigation frame of the subject; applying the rotation matrix to the acceleration signals and removing gravitational acceleration to generate an external acceleration signal; processing the external acceleration signal to determine a principal horizontal axis and to generate a principal component acceleration signal representing external acceleration along the principal horizontal axis; and processing the principal component acceleration signal using a regression-based method to determine an estimated walking speed of the subject.”

                                          
Luinge et al. (US Pub. No.: 2008/0285805 A1) teaches “A system is provided for capturing motion of a moving object via a plurality of motion sensor modules placed on various body segments. The sensor modules capture both 3D position and 3D orientation data relating to their respective body segments, thereby gathering motion data having six degrees of freedom with respect to a coordinate system not fixed to the body. Each body sensor collects 3D inertial sensor data and, optionally, magnetic field data. In embodiments, either DSP circuitry within the sensor modules or an external computing device, processes the sensor data to arrive at orientation and position estimates by using an estimation algorithm, such as a Kalman filter or a particle filter. 

The Fig. 1 of Luinge discloses: 



    PNG
    media_image1.png
    582
    527
    media_image1.png
    Greyscale

The Fig. 7A of Luinge discloses: 
    PNG
    media_image2.png
    365
    515
    media_image2.png
    Greyscale

The Fig. 11 of Luinge discloses: 

    PNG
    media_image3.png
    344
    459
    media_image3.png
    Greyscale



Damen et al. (US Pat. No.: 6,356,856 B1) teaches “A system for measuring the speed of a person while running or walking along a surface. A single acceleration sensor measures the acceleration in the forward direction and provides an acceleration signal which is amplified and subsequently sampled by analog to digital converter. The digital signal is processed by a microprocessor which executes an algorithm that determines the stride length and the stride duration from the digitized acceleration signal and calculates the speed and the distance traversed. The information thus obtained is transmitted by means of a radio frequency transmitter and received by a radio frequency receiver in a watch or other device which comprises a display which can be viewed by the runner or walker. The speed and distance traversed is displayed on the display, along with other useful information, such as average speed, maximum speed, total distance traversed, calories expended, and heart beat.”






The Fig. 1 of Damen discloses: 



    PNG
    media_image4.png
    450
    296
    media_image4.png
    Greyscale







The Fig. 7 of Damen discloses: 














    PNG
    media_image5.png
    808
    531
    media_image5.png
    Greyscale





NAKAJIMA et al. (US Pub. No.: 2016/0161254 A1) teaches “An IC for a sensor includes a detection unit which detects an angular velocity signal of a moving object based on a signal from a sensor element, an AD conversion unit which converts an analog signal from the detection unit into a digital signal, and a posture variation calculating unit which calculates a variation in posture of the moving object during a predetermined period based on the signal from the AD conversion unit.”

The Fig. 1 of NAKAJIMA discloses: 





    PNG
    media_image6.png
    486
    786
    media_image6.png
    Greyscale



The Fig. 3 of NAKAJIMA discloses: 







    PNG
    media_image7.png
    496
    754
    media_image7.png
    Greyscale








The Fig. 9 of NAKAJIMA discloses: 

    PNG
    media_image8.png
    817
    386
    media_image8.png
    Greyscale

underlined limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 2-5, 7-10 are either directly or indirectly dependent upon independent claims 1, 6, therefore, are allowed in view of their dependence upon claims 1, 6.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          MIZUOCHI et al.  (US Pub. No.: 2016/0029943 A1) teaches “An information analysis device including an exercise analysis information acquisition unit that acquires a plurality of pieces of exercise analysis information that are results of analyzing exercise of a plurality of users, and an analysis information generation unit that 

          MATSUSHITA (US Pub. No 2015/0354967 A1) teaches “An inertial device having sensors operable to output accelerations in a horizontal and a vertical direction is disclosed that includes a detection unit configured to detect a turning point in a waveform representing the acceleration in the vertical direction with respect to time and to detect time at the turning point; a calculation unit configured to calculate a velocity in the horizontal direction using the acceleration in the horizontal direction in a predetermined period centering on the time at the turning point; a determination unit configured to determine whether the velocity is less than or equal to a threshold value; and an estimation unit configured to estimate a direction to which a target having the inertial device moves using the velocity in response to a determination by the determination unit that the velocity is less than or equal to the threshold value.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667